DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/31/2022.  No claims have been amended. Claims 21-40 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,560 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,885,560 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21 and 31 are anticipated by patent claims 1 and 11 because patent claims 1 and 11 recite additional features such as “generate, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the same online user, an annotation based on the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices” wherein application claims 21 and 31 do not recite these features and are essentially broader than patent claims 1 and 11. Therefore patent claims 1 and 11 of Patent No. 10,885,560 is in essence a “species” of the generic invention of application claims 21 and 31. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-29 (Dependent on Claim 21) and claims 32-40 (Dependent on claim 31) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 21 recites a system and independent claim 31 recites a method for identifying and transmitting a content item to user based on the comparing and determining that a first identifier, corresponding to an offline interaction between a merchant device located at physical location and the user device, and a second identifier, corresponding to a request inputted by the user device, are associated with the user. Under Step 2A, Prong I, claims 21 and 31 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Identifying a content item or advertisement to transmit to a user based on comparing first and second identifiers, wherein the first identifier is related to a user’s offline behavior/sales activity and the second identifier is related to the user’s online behavior/sales activity is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales activities or behaviors and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving offline interaction data comprising a first identifier and an indication of an interaction between a merchant computing device located at a physical location of a merchant and one or more user computing devices associated with an online user; receiving an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; identifying, responsive to receipt of the audio-based input, a request in the audio-based input; comparing the second identifier of the online user that provided the audio-based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user; identifying, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the audio-based input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices; and transmitting, responsive to the audio-based input, the first content item to the one or more user computing devices. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21 and 31 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21 and 31 recite the following additional elements: User computing device, Processor(s), Merchant computing device, and Memory(s). These additional elements in claims 21 and 31 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. user computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 21 and 31 recite “receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; and identify, responsive to receipt of the audio-based input, a request in the audio-based input.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely receiving an audio-based input detected by a microphone and identifying a request in the audio-based input is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). “SoundHound Inc. is an audio and speech recognition company founded in 2005. It develops speech recognition, natural language understanding, sound recognition and search technologies. Its featured products include Houndify, a Voice AI developer platform, Hound, a voice-enabled digital assistant, and music recognition mobile app SoundHound. The company’s headquarters are in Santa Clara, California.[2] The company was founded in 2005 by Keyvan Mohajer, an Iranian-Canadian computer scientist who had founded a number of dot com ventures before starting SoundHound.[3] In 2009, the company's Midomi app was rebranded as SoundHound but is still available as a web version on midomi.com.[4][5]” (See Wikipedia: SoundHound). It has been well-known since at least 2005 that the audio data can be used an input to query/request content (See: "Keyvan Mohajer, Soundhound Inc: Profile and Biography". Bloomberg.com. February 7, 2019. Retrieved December 2, 2020). Claims 21 and 31 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “generic computing device” elements, ¶ [00115], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 22-30 and 32-40 further recite the system and method of claims 21 and 31, respectively. Dependent claims 22-30 and 32-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21 and 31. For example, claims 22-30 and 32-40 further describe identifying and transmitting a content item to user based on the comparing and determining that a first identifier, corresponding to an offline interaction between a merchant device located at physical location and the user device, and a second identifier, corresponding to a request inputted by the user device, are associated with the user – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 22-30 and 32-40, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 10/31/2022, with respect to the nonstatutory double patenting rejection(s) of claim(s) 21-40 have been considered. The Applicant has stated that “The Office Action rejected claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,560. Without commenting on the basis of the nonstatutory double patenting rejection, Applicant requests that the double patenting rejections be held in abeyance until all other rejections are resolved.” Therefore, the nonstatutory double patenting rejection(s) of claim(s) 21-40 will be maintained until said terminal disclaimer is filed.
Applicant’s arguments see pages 8-14 of the Remarks disclosed, filed on 10/31/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 21-40 have been considered but are not persuasive:
The Applicant asserts “The Office Action fails to explain how these claim elements "describes subject matter relating to the economy and commerce." October Subject Matter Guidance 5. The Office Action also fails to explain any alleged correlation between these claim elements and "subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations." Id. Lastly, the Office Action fails to explain any correlation between these claim elements and "social activities, teaching, and following rules or instructions." Id. at 6. Independent claim 21 is related to "compar[ing] the second identifier of the online user that provided the audio-based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user," not any of the aforementioned characterizations. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 because the claimed invention is not directed to a judicial exception under prong one of step 2A. See e.g., Hannun, No. 2018-003323, p. 10 (The board held that a claim did not recite organizing human activity because the claims did not include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people.).”  The Examiner respectfully disagrees. Identifying a content item or advertisement to transmit to a user based on comparing first and second identifiers, wherein the first identifier is related to a user’s offline behavior/sales activity and the second identifier is related to the user’s online behavior/sales activity is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales activities or behaviors and mathematical concepts; such as relationships, formulas/equations, and calculations.
The Applicant also asserts “Here, claim 21 recites "compare the second identifier of the online user that provided the audio-based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user," "identify, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the audio- based input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices," and "transmit, responsive to the audio-based input, the first content item to the one or more user computing devices." The features of claim 21 are specific improvements over prior systems. Thus, like example 21 provided by the USPTO, claim 21 is eligible at least because it is integrated into a practical application, and it is a claimed solution that is necessarily rooted in computer technology (e.g., autonomous vehicles).” The Examiner respectfully disagrees. These additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely receiving an audio-based input detected by a microphone and identifying a request in the audio-based input is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). “SoundHound Inc. is an audio and speech recognition company founded in 2005. It develops speech recognition, natural language understanding, sound recognition and search technologies. Its featured products include Houndify, a Voice AI developer platform, Hound, a voice-enabled digital assistant, and music recognition mobile app SoundHound. The company’s headquarters are in Santa Clara, California.[2] The company was founded in 2005 by Keyvan Mohajer, an Iranian-Canadian computer scientist who had founded a number of dot com ventures before starting SoundHound.[3] In 2009, the company's Midomi app was rebranded as SoundHound but is still available as a web version on midomi.com.[4][5]” (See Wikipedia: SoundHound). It has been well-known since at least 2005 that the audio data can be used an input to query/request content (See: "Keyvan Mohajer, Soundhound Inc: Profile and Biography". Bloomberg.com. February 7, 2019. Retrieved December 2, 2020). Claims 21 and 31 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Therefore, the rejection(s) of claim(s) 21-40 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 14-15 of the Remarks disclosed, filed on 10/31/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 21-29 and 31-39 over Busch in view of Malik have been considered but are not persuasive. The Applicant asserts “With regards to the 35 U.S.C. § 103 rejection, it was agreed during the interview that to cited references do not describe all of the features of claims 21 and 31, including “compare the second identifier of the online user that provided the audio-based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user.”… Claim 21 recites: receive offline interaction data comprising a first identifier and an indication of an interaction between a merchant computing device located at a physical location of a merchant and one or more user computing devices associated with an online user; receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; identify, responsive to receipt of the audio-based input, a request in the audio-based input; compare the second identifier of the online user that provided the audio- based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user; identify, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the audio-based input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices; and transmit, responsive to the audio-based input, the first content item to the one or more user computing devices. (Emphasis Added). As agreed during the Examiner Interview, Busch and Malik, alone or in combination, do not teach or suggest the subject matter of claim 21 recited above. As such, Applicant respectfully requests withdrawal of the prior art rejections of claim 21.” The Examiner agrees and therefore, the rejection(s) of claim(s) 21-29 and 31-39 under 35 U.S.C. § 103(a) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2012/0130796 to Busch for disclosing Methods and systems that record the location of a user and transmit targeted content to a user based upon their current and past location information. A network is configured to include a server programmed with a database of targeted content, a database of location information, a database of user information, a database searching algorithm, and a wireless communication system capable of communicating with the user's mobile device. The location of the mobile device is ascertained and recorded. The location information is analyzed to determine the routes taken by the user, businesses visited by the user, and other behaviors of the user. Targeted content is sent to the mobile device of the user and whether the user visits the physical locations associated with the targeted content is monitored. Payment systems, phone exchange systems, and other features may also be integrated to provide detailed conversion tracking to producers of targeted content and business owners.
U.S. Patent 2007/0208766 to Malik for disclosing an apparatus for use with an output device coupled to one or more sources of multimedia content comprises an operator interface, a record generator and a network interface. The operator interface receives information responsive to a user's observation of a segment of multimedia content. The record generator creates a record that identifies the segment of multimedia content and includes information responsive to the user's observation of the segment of multimedia content. The network interface communicates presence information. The apparatus generates a record that provides a mechanism for interactive and collaborative communication between interested parties with access to a device that can access and synchronize the presentation of the segment of multimedia content and the user information.
U.S. Publication 2014/0156387 to Bruich for disclosing a social networking system generates advertising metrics based on location information. Advertisers provide the social networking system with location information identifying geographic locations of physical sites and/or offiine advertisements. Location information received by the social networking system for its users is compared to the location information provided by the advertiser to identify users visiting a physical site or exposed to an offiine advertisement. Hence, user visitations to physical sites may be identified and analyzed in order to generate conversion metrics. User exposures to offiine advertisements may also be identified and analyzed in order to generate exposure metrics.
U.S. Publication 2006/0123014 to Ng for disclosing an Internet search engine ranks search results based on popularity with mobile-device users. Geo-position data from cell phones and other mobile devices are collected into a device geo-position database. The geo-position data is compared to locations of businesses in a business database. When a mobile device's geo-position moves inside a business location, a traffic counter for that business location in the business database is updated. When an Internet user performs a local search, the result set is sorted based on a rank that is at least partially determined by the traffic counters. The popularity-ranked search results indicate which businesses received the most mobile-device visits, an indication of the business's overall popularity. The popularity ranking may be adjusted for business size by dividing the traffic counter by the square footage of the business and sorting the result set based on the mobile-device visits, or repeat visits, per square foot.
U.S. Patent 9,313,359 to Stojancic for disclosing a mobile device responds in real time to media content presented on a media device, such as a television. The mobile device captures temporal fragments of audio-video content on its microphone, camera, or both and generates corresponding audio-video query fingerprints. The query fingerprints are transmitted to a search server located remotely or used with a search function on the mobile device for content search and identification. Audio features are extracted and audio signal global onset detection is used for input audio frame alignment. Additional audio feature signatures are generated from local audio frame onsets, audio frame frequency domain entropy, and maximum change in the spectral coefficients. Video frames are analyzed to find a television screen in the frames, and a detected active television quadrilateral is used to generate video fingerprints to be combined with audio fingerprints for more reliable content identification.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
December 15, 2022